Title: Notes on Shipment , 23 July 1803
From: Jefferson, Thomas
To: 


          
          July 23. 1803. wrote to G. Jefferson to send
          
            
              √
              the cask syrop punch
              }
              by waggons
            
            
              
              cask (15. galls.) Sperm. ceti oil
            
            
              √
              sheet iron
              
              
            
            
              √
              9. of 10 packages
            
            
              √
              No. 6.
              }
              by water.
              
              
            
            
              √
              clock
              
              
            
            
              
              fish
              
              
            
          
          12 gross (1728) inch wood screws, round heads
        